Citation Nr: 1103995	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh







INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board notes that the issue of service connection for tinnitus 
which was previously on appeal has been granted and is no longer 
on appeal. 


FINDING OF FACT

Resolving doubt in his favor, the Veteran's hearing loss is 
related to his active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1131, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

In addition to the regulations cited above, service connection 
for certain diseases, such as sensorineural hearing loss, may 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2010).  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2010).  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002).  Generally, the evidence must show:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Veteran claims bilateral hearing loss caused by exposure to 
noise as a light weapons infantryman in service.  The service 
treatment records do not contain any complaints of, or treatment 
for, hearing loss, nor do they show that the Veteran reported 
hearing loss at separation from service.  In fact, in the 
Veteran's report of medical history at separation, he answered 
"no" to ear trouble.  Nonetheless, in giving due consideration 
to the places, types, and circumstances of his service, noise 
exposure is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  
In-service acoustic trauma (in-service injury) is therefore 
conceded and Shedden element (2) has been met.  

Post-service examinations and treatment records indicate that the 
Veteran first underwent treatment for hearing loss in 1988.  In 
August 1988, he underwent a private examination because his 
physician felt there was an asymmetrical neurosensori hearing 
loss and tinnitus.  A September 2007 VA audiological examination 
confirmed bilateral hearing loss.  Additionally, uninterpreted 
private audiograms dated prior to September 2007 have also been 
associated with the file.  The Board notes that although VA did 
not seek to translate the uninterpreted audiograms, the Veteran 
is not prejudiced because the claim is being granted.  See Savage 
v. Shinseki, No. 09-4406 (U.S. Vet. App. January 04, 2011). 

(CONTINUED NEXT PAGE)


In September 2007, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
60
65
80
75
80
RIGHT
55
70
75
65
70

Speech audiometry revealed speech recognition abilities of 84 
percent in the left ear and 88 percent in the right ear.  

Because the Veteran has auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz at 
26 decibels or greater in each ear, and/or thresholds of at least 
40 decibels or greater in both ears, he has current bilateral 
hearing loss disorder pursuant to 38 C.F.R. § 3.385 (2010).  
Element (1) of Shedden is therefore met.  However, as the first 
indication of clinical hearing loss was not seen until 
approximately 24 years post-service, the presumption of service 
connection is not for application.
	
	The evidence also includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. 465, 470 (1994).  He has 
indicated that he has experienced hearing loss for many years.  
In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, both competent 
and credible.  Reference is made to an August 1988 report 
referencing the Veteran's complaints of sensorineural hearing 
loss.  Such lends credence to his assertion of having a long-
standing history of hearing loss.


Although the Board finds the September 2007 VA audiological 
examination adequate for the purpose of establishing the 
Veteran's disability, the Board assigns limited probative value 
to the examiner's negative nexus opinion.  The examiner merely 
based his finding on the fact that the Veteran had normal hearing 
at the time of discharge from service.  There was inadequate 
discussion with regard to his in-service noise exposure, and 
self-reported history of hearing loss, to include the above 
referenced August 1988.

The Board also finds that the remaining medical evidence supports 
a nexus between active duty service and his current hearing loss.  
Specifically, in a January 2007 opinion, his private physician 
opined that it was very probable that the Veteran's hearing loss 
was related to active service.  Although the opinion is offered 
by a family doctor and not an audiologist and provided no clear 
rationale, the Board finds the opinion probative as it 
complements the remaining evidence.  Specifically, the Veteran 
was exposed to noise in service, currently has hearing loss as 
defined by the Code section above, and the evidence does not show 
any other intervening noise exposure following service in the 
form of occupation or hobbies. 

That said, the Board finds no adequate basis to reject the 
private medical opinion of record that is favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the 
Board finds the evidence in equipoise and resolves doubt in the 
Veteran's favor.  As such, service connection for hearing loss is 
granted.  


ORDER

Service connection for bilateral hearing loss is granted. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


